DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 10, and 19 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 recite a method that includes specific steps.  Thus, these claims are directed to a method, which is one of the statutory categories of invention.  Claims 10-18 recite system that includes a processor and a storage device that is configured to perform specific steps.  Thus, these claims are directed to a system, which is one of the statutory categories of invention.  Claims 19-20 recite a non-transitory 
Next, the claims are evaluated to determine whether the claims recite a judicial exception.  Claim 1 (representative of claims 10 and 19) recites:
A computer-implemented method for facilitating anomaly detection, the method comprising:
obtaining a first data series from a first sensor which monitors a first 4variable and a second data series from a second sensor which monitors one or 5more second variables;
determining, by a computing device, a set of testing data which includes a plurality of data points, wherein the set includes the first data series obtained from the first sensor which monitors the first variable and further includes the second data series obtained from the second sensor which monitors the one or more second variables, and wherein the one or more second variables are dependent on the first variable; 
dividing the determined set of testing data into a number of groups based on at least a type of the first and second data series, a resolution of the first sensor and the second sensor, and a first physical component of the first sensor and the second sensor; 
determining an inter-quartile range for a respective group; 
classifying a first testing data point in the respective group as an anomaly based on the inter-quartile range for the respective groups; and 
performing, by a user of the computing device, an action to address the classified anomaly, by adjusting a physical component of a device from which the first data series or the second data series is obtained, thereby enhancing data mining and outlier detection for the first and second data series for multiple variables. (the examiner submits that foregoing underlined limitations comprise a certain method of a mental process because this subject matter can be completed with merely a brain and a human body)

The claims includes the following additional limitations: a computing device, non-transitory computer-readable medium, a processor, a storage device storing instructions, obtaining a first data series from a first sensor which monitors a first variable and a second data series from a second sensor which monitors one or more second variables, and performing, by a user of the computing device, an action to address the classified anomaly, by adjusting a physical component of a device from which the first data series or the second data series is obtained, thereby enhancing data mining and outlier detection for the first and second data series for multiple variables.
Regarding the a computing device, non-transitory computer-readable medium, a processor, and a storage device storing instructions, the examiner submits that this additional limitation is referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea.  
Regarding obtaining a first data series from a first sensor which monitors a first variable and a second data series from a second sensor which monitors one or more second variables, the examiner submits that this additional limitation could simply refer to as merely storing or retrieving data information in memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Regarding performing, by a user of the computing device, an action to address the classified anomaly, by adjusting a physical component of a device from which the first data series or the second data series is obtained, thereby enhancing data mining and outlier detection for the first and second data series for multiple variables, the examiner submits that this additional limitation is merely the end step consequence of the mental process and therefore does not integrate it into a practical application.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
Regarding a computing device, non-transitory computer-readable medium, a processor, and a storage device storing instructions, the examiner submits that each of these additional limitations are referencing generic computer components and merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool perform the abstract idea.  
Regarding obtaining a first data series from a first sensor which monitors a first variable and a second data series from a second sensor which monitors one or more second variables, the examiner submits that this additional limitation could simply refer to as merely storing or retrieving data information in memory.  Therefore, in support of this conclusion, see MPEP 2106.05(d)(II) which states that courts have recognized storing and retrieving information in memory are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Regarding performing, by a user of the computing device, an action to address the classified anomaly, wherein the action includes adjusting a physical component of a device from which the first data series or the second data series is obtained, thereby enhancing data mining and outlier detection for the first and second data series for multiple variables, the examiner submits that this additional limitation is viewed as insignificant extra-solution activity in line with MPEP 2106.05(g), “cutting hair after first determining the hair style”, wherein the mental process decides what to do and this is merely the end step of the mental process.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For example, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Regarding the claim elements of claim 2 (representative of claim 11), “a remedial or corrective action to ensure that the classified anomaly no longer occurs; and adjusting a physical parameter which affects the first variable or the one or more second variables” as recited in claim 2, the examiner submits that this additional limitation does not alter the nature of the method claim as abstract.  The element does not further the process to significantly more than a mental process.
Regarding the claim elements of claim 3 (representative of claim 12), “receiving, by the computing device, a request to detect anomalies for a new set of testing data, wherein the new set includes a new first data series obtained from the first sensor which monitors the first variable and further includes a new second data series obtained from the second sensor which monitors the one or more second variables, wherein the new set of testing data is obtained by the computing device subsequent to the user performing the action to address the classified anomaly; dividing the new set of testing data into a same number of new groups as the number of groups of the set of testing data; determining an inter-quartile range for a respective new group which corresponds to the respective group in which the first testing data point was classified as an anomaly; and determining whether the first testing data point in the respective group still occurs in the respective new group, which indicates whether the action performed by the user to address the classified anomaly is successful or not” as recited in claim 3, the examiner submits that this additional limitation does not alter the nature of the method claim as abstract.  The element does not further the process to significantly more than a mental process.

Regarding the claim elements of claim 5 (representative of claim 14), “automatically classifying a normal distribution in the set of testing data based on multiple dependent variables across the divided groups in the set of testing data including a presence of testing data points which are classified as an anomaly” as recited in claim 5, the examiner submits that this additional limitation does not alter the nature of the method claim as abstract.  The element does not further the process to significantly more than a mental process.
Regarding the claim elements of claim 6 (representative of claim 15), “wherein the first data series comprises time-series data for the first variable and the second data series comprises time-series for the one or more second variables, wherein the first time-series data for the first variable is an objective of the anomaly detection, and wherein the second time-series data for the one or more second variables affects the time-series data for the first variable” as recited in claim 6, the examiner submits that this additional 
Regarding the claim elements of claim 7 (representative of claim 16), “wherein determining the inter-quartile range for the respective group further comprises: dividing a second set of testing data in the respective group into four parts based on a median of the second set of testing data, wherein three values which separate the four parts are a first quartile, a second quartile, and a third quartile, and wherein the inter-quartile range is a difference between the first quartile and the third quartile; identifying a lower bound for the second set of testing data by subtracting from the first quartile a first amount equal to the inter-quartile range scaled by a predetermined value; and identifying an upper bound for the second set of testing data by adding to the third quartile a second amount equal to the inter-quartile range scaled by the predetermined value” as recited in claim 7, the examiner submits that this additional limitation does not alter the nature of the method claim as abstract.  The element does not further the process to significantly more than a mental process.
Regarding the claim elements of claim 8 (representative of claim 17), “wherein classifying the first testing data point in the respective group as an anomaly is further based on determining that the first testing data point does not fall between the lower bound and the upper bound” as recited in claim 8, the examiner submits that this additional limitation does not alter the nature of the method claim as abstract.  The element does not further the process to significantly more than a mental process.
Regarding the claim elements of claim 9 (representative of claim 18), “wherein in response to determining that a number of data points in the second set of testing data is an even number 2n, the method further comprises: setting the first quartile as a median of n smallest data points in the second set; and setting the third quartile as a median of n largest data points in the second set; and wherein in response to determining that a number of data points in the second set of testing data is an odd number 2m+1, the method further comprises: setting the first quartile as a median of m smallest data points in 
Regarding the claim elements of claim 20 “wherein the action performed by the user further includes one or more of: a remedial or corrective action to ensure that the classified anomaly no longer occurs; and adjusting a physical parameter which affects the first variable or the second variable; and wherein the method further comprises: receiving, by the computer, a request to detect anomalies for a new set of testing data, wherein the new set includes a new first data series obtained from the first sensor which monitors the first variable and  further includes a new second data series obtained from the second sensor which monitors the one or more second variables, wherein the new set of testing data is obtained by the computing device subsequent to the user performing the action to address the classified anomaly; dividing the new set of testing data into a same number of new groups as the number of groups of the set of testing data; determining an inter-quartile range for a respective new group which corresponds to the respective group in which the first testing data point was classified as an anomaly; and determining whether the first testing data point in the respective group still occurs in the respective new group, which indicates whether the action performed by the user to address the classified anomaly is successful or not” as recited in claim 20, the examiner submits that this additional limitation does not alter the nature of the method claim as abstract.  The elements do not further the process to significantly more than a mental process.

Allowable Subject Matter
Claims 1-20 are rejected under 35 U.S.C. 101, but contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:

As to claim 1, it contains allowable subject matter when the claim is taken as a whole.  Claim 1 is a representative claim for claims 10 and 19 which contain the same allowable subject matter when the claims are taken as a whole.  See the italicized/bolded/underlined text indicating a combination of aspects that in combination with the remainder of the claim differentiate it from prior art:
1. 	A computer-implemented method for facilitating anomaly detection, the method comprising: 
obtaining a first data series from a first sensor which monitors a first variable and a second data series from a second sensor which monitors one or more second variables; 
determining, by a computing device, a set of testing data which includes a plurality of data points, wherein the set includes the first data series obtained from the first sensor which monitors the first variable and further includes the second data series obtained from the second sensor which monitors the one or more second variables, and wherein the one or more second variables are dependent on the first variable; 
dividing the determined set of testing data into a number of groups based on at least a type of the first and second data series, a resolution of the first sensor and the second sensor, and a first physical component of the first sensor and the second sensor; 
determining an inter-quartile range for a respective group; 
classifying a first testing data point in the respective group as an anomaly based on the inter-quartile range for the respective group; and 
performing, by a user of the computing device, an action to address the classified anomaly by adjusting a second physical component of a device from which the first data series or the second data series is obtained, 
thereby enhancing data mining and outlier detection for the first and second data series for multiple variables.

Response to Arguments
Applicant’s arguments, see page 14, filed 2/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 112(b) and claims 6 and 15 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Applicant’s arguments, see pages 14-26, filed 2/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive.  The addition of obtaining the data from the sensors is merely data gathering and does not further the claims past a mental process.  Additionally, the examiner believes that the process as currently claimed still is directed towards a mental process.  Therefore, the rejection has been held.
Applicant’s arguments, see pages 26-31, filed 2/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20080315195 A1, US 20190180527 A1, US 10929258 B1, US 20170158462 A1, US 20140006330 A1, US 20210020295 A1).
US 20080315195 A1: FIG. 12 demonstrates how a data set from a series of diode and stack tests may be analyzed using an inner quartile method in one embodiment. Step 1101 and step 1102 are conducted, gathering and sorting the measurements in order. In step 1203, the range of values from the between two given quartiles is calculated. The range of values is known as IQR. The quartiles are selected so as to represent a large number of measurements corresponding to normally functioning diodes and vertical interconnect stacks. In one embodiment of the invention, the range between the 
US 20190180527 A1: At 820, the computing system 1110 constructs the flight's alert vector. In various embodiments, this alert vector's columns are every combination of behavioral sensor and kinematic cluster, sorted alphanumerically, with values being the `alert severity`, a score internally calculated after every flight. Alert severity is calculated by first counting the number of anomalies for a sensor for each kinematic cluster during the flight. An anomaly is a sensor value either greater than the high fence or less than the low fence of the sensor values in a maneuver or corresponding kinematic cluster. The high fence for a set of values is the median of the values plus the inter-quartile range, while the low fence is the median minus the inter -quartile range. The inter-quartile range for a set of values is the difference between the 75.sup.th percentile value and the 25.sup.th percentile value. When the number of anomalies for a sensor in a kinematic cluster during a flight is calculated, it is divided by the total number of sensor values in that kinematic cluster for that flight, and then multiplied by 10 (in order to produce a value that ranges from 0 to 10). These alert severity scores are real-valued numbers between 0 and 10. The system maintains a table of these vectors, each associated with the flight's identifier as a key.
US 10929258 B1: FIG. 3 represents a Training Step (Step 1) that illustrates Expected Behavior Model Generation, according to an embodiment of the present invention. For each feature in a system that may be used to identify anomalous system behavior, statistical classifiers may be used to establish a baseline for anomaly detection. Then, behavioral classifiers may be used to add an extra dimension to the data to create a better separation between normal and abnormal behavior by subdividing the features into smaller sets of data whose statistical characterizations (e.g., mean, standard deviation, 
US 20170158462 A1: Reference will now follow to FIG. 2 in describing a method 100 of detecting faults in, and fusing outputs from first and second pluralities of sensors 47 and 49. In block 110, first and second pluralities of stationary motor primary sections 34 and 36 are activated to shift elevator car 20 to a desired position. Movement of elevator car 20 is detected by select ones of the first and second pluralities of sensors 47 and 49 in block 120. The select ones of the pluralities of sensors 47 and 49 actually detecting elevator car 20 form active sensors. Sensor failure detection and fusion system 80 receives signals from each active sensor. If a signal from any of the active sensors differs significantly from signals from others of the active sensors, that sensor(s) is deemed to have failed in block 130. For example, if a signal from one of the active sensors differs from signals of others of the active sensors by between about .+-.2% and about .+-.5%, that sensor or sensors may be deemed to have failed. In essence, a failed sensor may be deemed a sensor that represents an outlier relative to others of the sensors. The outlier may be defined as a sensor reporting a reading that is about 1.5 times an inner quartile range of the active sensors
US 20140006330 A1: The bucket in this distribution interval module 260 collects scores over the course of a predetermined time interval. For example, in an embodiment of the technique, each bucket constitutes a half hour of time that the computer system is up and running. After collecting scores over the predetermined time interval, the distribution interval module 260 calculates the first quartile, second quartile, third quartile, and median of the scores, in real time, establishing through the collection of data over time, what is "normal" and what is " abnormal" within the scores and therefore, within the time series data. However, because the calculations are occurring in real time, there is never a time when a normal value range does not exist, this range just changed and adapts as more data accumulates 
US 20210020295 A1: FIG. 14 illustrates a processing flow when a plurality of elderly people are divided into a plurality of groups and physical functions of the elderly people belonging to each group are analyzed. The sensor acquisition unit 10 acquires data, for example, image data and heart rate data, from the sensor (the wearable sensor 4a, the environment sensor 4b, and the video sensor 4c), and outputs the acquired data to the feature extraction unit 11 (S140). The feature extraction unit 11 extracts features (for example, foot, contour, and a low heart rate value of a person) from the data acquired from the sensor, and outputs the extracted data as feature data to the physical state analysis unit 12 (S141). The physical state analysis unit 12 uses the feature data extracted by the feature extraction unit 11 to analyze a current physical state of the elderly person, stores an analysis result in the database S 18, and outputs the analysis result to the physical function analysis unit 14 (S142).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/M.N.P./Examiner, Art Unit 2114       



/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114